Citation Nr: 1645554	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-23 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bladder condition, to include as a result of in-service exposure to herbicides and as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1958 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in July 2015 and August 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A bladder condition, including voiding dysfunction, was not manifest during active service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a bladder condition, including voiding dysfunction, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See VA correspondence dated in April 2009.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The available medical evidence is sufficient for an adequate determination.  Although the Veteran's service representative has, in essence, asserted that the January 2016 VA examiner did not adequate address a benign prostatic hypertrophy (BPH) disorder, service-connection was denied for that disorder in February 2010 and April 2010 rating decisions and no specific claim to reopen has been raised or adjudicated.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.




Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including calculi of the kidney, bladder, or gallbladder, and nephritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  Certain disorders, including prostate cancer, if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  VA has noted that the National Academy of Sciences (NAS) had found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and certain conditions, including urinary bladder cancer, that would warrant a presumption of service connection.  See 79 Fed. Reg. 20308-01 (Apr. 11, 2014).  Bladder condition, voiding dysfunction, and BPH are not diseases for which service connection based upon herbicide exposure may be presumed.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Calculi of the kidney, bladder, or gallbladder, and nephritis are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such qualifying chronic diseases are shown by the available record and service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he has a bladder condition as a result of active service.  He asserts that the disorder either developed or was aggravated as a result of herbicide exposure or, alternatively, as secondary to his service-connected type II diabetes mellitus.  


Records show he served in the Republic of Vietnam from December 1970 to September 1971.  Service treatment records are negative for complaint, treatment, or diagnosis of a bladder condition.  An October 1976 examination revealed a normal clinical evaluation of the genitourinary system.  VA records show service connection is established for posttraumatic stress disorder (PTSD), residuals of laryngeal cancer, type II diabetes mellitus with erectile dysfunction, and hypertension.  Service connection has been denied including for BPH.

VA examination in October 2009 noted the Veteran had BPH with urinary and fecal urgency.  A diagnosis of diabetes was confirmed, but the examiner found there were no complications of diabetes upon examination.  

In an April 2011 private medical statement B.M.B., M.D., noted the Veteran had disorders including BPH with bladder outlet obstruction.  It was noted that "[w]hile it is not a foregone conclusion, it is reasonable to assume that his diabetes, erectile dysfunction, prostate issues, and bladder dysfunction are directly related to exposure to certain chemicals while in the service of his country."  The physician further stated that "[a]ssuming that the diabetes and prostate issues are the primary etiologies involved, it is also reasonable to aver that the erectile issues and bladder outlet dysfunction are likewise directly related."

VA examination in January 2012 included a diagnosis of BPH with bladder outlet obstruction with a date of diagnosis in 1999.  The examiner noted that there was a history of lower urinary tract symptoms since 1999, but no obstructive symptoms since his KTP laser prostatectomy in 2010.  It was noted he had experienced urinary frequency and stress incontinence since that procedure which were unfortunate risks associated with that procedure.  The examiner found that the claimed condition was less likely incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion the examiner noted that bladder outlet obstruction (BOO) is a blockage at the base of the bladder or rather at the outlet of the bladder, that reduces or prevents the flow of urine into the urethra, the tube that carries urine out of the body resulting in lower urinary tract symptoms.  BOO, it was noted, can have many different causes, including BPH, enlarged prostate bladder stones, bladder tumors (cancer), pelvic tumors, and urethral stricture (scar tissue).  Other less common causes include foreign objects, posterior urethral valves (congenital birth defect), urethral spasms, and urethral diverticula.  As the Veteran had undergone a laser prostatectomy for an enlarged prostate, that was the etiology of his history of bladder outlet obstruction.  It was further noted that he no longer gave a history consistent with bladder outlet obstruction since the outlet obstruction (prostate) was treated with KTP laser prostatectomy and the prostate tissue was ablated.  He had symptoms of incontinence which are not uncommon following laser prostatectomy.  His history of bladder outlet obstruction was found not to be secondary to his diabetes, but rather secondary to his history of enlarged prostate gland or BPH which was treated surgically in 2010.

VA examination in January 2016 provided diagnoses including voiding dysfunction and BPH with prostatectomy.  The Veteran was noted to have a history of symptoms such as hesitancy and decreased force of urine stream as far back as 1999.  It was further noted that he had an abnormal urodynamic study in 2002 that revealed an irregular, poorly sustained detrusor contraction and that he underwent a KTP laser prostatectomy in 2010.  The etiology of the voiding dysfunction was identified as due to a history of BPH with laser prostatectomy with symptoms of incontinence and frequency that had remained after treatment.  The examiner stated there was no history of urethral or bladder calculi, no renal dysfunction, and no benign or malignant neoplasm.  The examiner found the claimed condition was less likely incurred in or caused by the in-service injury, event, or illness and was less likely proximately due to or the result of the Veteran's service-connected condition.  It was noted a baseline level of severity based upon medical evidence available prior to aggravation could not be determined.  As rationale for the opinions the examiner stated that the medical evidence was not sufficient to support a determination of a baseline level of severity of prostatic hypertrophy with bladder outlet obstruction.  It was further noted that his prostatic hypertrophy with bladder outlet obstruction was due to an enlarged prostate and that current symptoms of incontinence and urinary frequency were likely due to residual symptoms of the KTP laser prostatectomy that was performed to treat BPH.  


In a September 2016 addendum the examiner noted that all records had been reviewed and she reiterated her prior etiology opinions.  It was noted that the earliest documentation of prostate enlargement was dated in June 2001.  Urinary frequency was related to the prostate condition at that time.  A subsequent May 2012 report noted stress urinary incontinence since laser prostatectomy in 2010.  The examiner found that there was no evidence to connect the Veteran's diagnosed voiding dysfunction to any event or time in service and that the condition was less likely incurred in or caused by service.  The examiner also found that it was less likely that the Veteran's voiding dysfunction was proximately due to or aggravated by any event in service including herbicide exposure, diabetes mellitus, or PTSD.  It was noted there was no evidence of increased manifestations of voiding dysfunction related to these service-connected disabilities and that all available records related his voiding dysfunction to his enlarged prostate and prostatectomy.  

Based upon the evidence of record, the Board finds that a bladder condition, including voiding dysfunction, was not manifest during active service and that the preponderance of the evidence fails to establish that a bladder condition is etiologically related to service or a service-connected disability.  The persuasive medical evidence demonstrates that the claimed bladder disorder neither developed nor was permanently aggravated as a result of service, herbicide exposure, or a service-connected disability.  The January 2012, January 2016, and September 2016 VA opinions as to these matters are persuasive and based upon adequate rationale.  The examiner is shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements, private medical opinions, and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran's service in the Republic of Vietnam is established and that his exposure to herbicides is presumed.  However, bladder conditions, voiding dysfunction, and BPH are not identified disorders for which service connection may be presumed as a result of herbicide exposure.  Therefore, the Board finds that presumptive service connection for a bladder condition, including voiding dysfunction, is not warranted.  

Dr. B.M.B. found it was "reasonable to assume" that the Veteran's prostate issues and bladder dysfunction were directly related to exposure to certain chemicals in service.  However, no rationale was provided for the etiology opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The absence of sufficient rationale for the opinion, such as reference to specific scientific or medical evidence relating identifiable chemical exposure in service to the Veteran's bladder disability, reduces the overall probative weight of the opinion.  The weight of the opinion is further diluted by the persuasive nature of the VA opinions. The fact that VA has excluded bladder dysfunction and BPH from its list of diseases/disorders presumed to be related to herbicide exposure is also compelling.  There is no other competent medical evidence specifically associating the Veteran's present bladder and voiding dysfunction diagnoses to herbicide exposure nor to any established service-connected disability.  

Consideration has also been given to the Veteran's personal assertion that he has a bladder condition, including a voiding dysfunction, related to service or a service-connected disability.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The disabilities at issue are not conditions that are readily amenable to probative lay comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the existing medical evidence of record.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a bladder condition, to include as a result of in-service exposure to herbicides and as secondary to service-connected diabetes mellitus, type II, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


